Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/17/2021 has been entered. Claim 1 is currently amended. Claims 2-4 are cancelled.  Claim 8 is added.  Claims 1 and 5-8 are pending with claims 6-7 withdrawn from consideration.  Claims 1, 5 and 8 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 4-5, filed on 3/17/2021, with respect to 102 rejection on claim 1, has been fully considered but is not persuasive.
Applicant made argument that the claimed relation Cr/Cr3Si < 20 is not disclosed by the prior art since the claimed and prior art products are not produced by identical or substantially identical processes: “In the current application, high temperature treatment occurs before thermal processing, resulting in the Cr3Si phase dissolving into the matrix, and the proportion of re-precipitation in subsequent processing is small. NPL Hu2 discloses no hot working before the heating process, but the subsequent solid solution and aging process (especially the two-stage aging) are different from the current application which leads to final deposition types and proportions of copper alloy different from the current application.”
Applicant discloses the method for preparing the copper alloy comprising: casting at 1150-1350 °C; hot extrusion at 850-950 °C; solid solution treatment at 850-1000 °C; water 5Zr phase and the Cr3Si phase are rational in size and more dispersive in distribution, so that various performances of the copper alloy of the present invention are improved” [spec. 0024-0025].
Hu teaches casting the melt, heat treatment and cold-drawing. The heat treatment includes solid solution heat treatment at 950 °C for 1 h followed by quenching with water, and aging at 500 °C for 0.5-8 hour [section 2.1 and Table 2.1].
Hu does not expressively teach the melting and casting temperature.  However, one of ordinary skill would expect the effect of heating to melt in Hu’s teaching is the same as casting at 1150-1350 °C in current invention because in all alloy ingredients are dissolved in both cases.  Therefore, applicant recited effect of “the Cr3Si phase dissolving into the matrix” is expected to be present in Hu’s melting and casting step.
Hu does not teach hot extrusion.  However, the temperature of hot extrusion in current invention is 850-950 °C, which is lower than the melting and casting temperature.  Therefore, this step will not affect “the Cr3Si phase dissolving into the matrix”.
Hu’s subsequent solid solution treatment temperature of 950 °C falls within the current range of 850-1000 °C.
Hu’s water quenching corresponds to the water cooling at 10 -150 °C/s in current invention.
Hu’s drawing rate is expressed as ln(A0/A)=3.8 where A0 and A represent the cross-sectional area of the sample before and after cold drawing  [Table 2.1], corresponding A0
Hu’s aging at 500 °C for 0.5-8 hour overlaps the range of 420-520 °C for 2-4 hours in current invention.
Therefore, Hu’s process overlaps the current process; and thus the claimed relation Cr/Cr3Si < 20 is expected to be present in Hu’s product.
Applicant made argument that the current alloy softens only above 580 °C, compares versus softening above 500 °C in Hu’ teaching.  However, applicant did not indicate where Hu teaches this feature.  Therefore, Examiner cannot address this issue properly.  In addition, Hu’s above 500 °C overlaps the current above 580 °C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (“Microstructure and Properties of Cu-0.4%Cr-0.12%Zr-0.01%Si Alloy with High Strength and Conductivity”, CMFD (electronic journals) Engineering Technology 2, August 31, 2010) – Part 1, in view of Goto et al (US5705125A).
Regarding claim 1, Hu teaches a Cu-0.4%Cr-0.12%Zr-0.01%Si Alloy (Abstract, first paragraph), meeting the claimed composition of 0.1%-1.0 wt % Cr, 0.01% -0.2 wt % Zr, 0.01%-0.10 wt % Si, and ≤0.10 wt % Fe, and with the remaining of copper and inevitable impurities.
Goto teaches a wire for use in electric railways, which is formed of a copper alloy having a desirable pressure weldability (col.2 ln. 51-53).  Goto's specimen H has chemical composition falling within the claimed ranges:  
Element
Claim 3
Goto (Table 1 Specimen P)
Cr
0.1%-1.0
0.36
Zr
0.01% -0.2
0.10
Si
0.01%-0.10
0.02
Mg
0.0001%-0.10
0.012
Sn
0.01% to 2.5
0.08
Fe
≤0.10
na
Cu and others
balance
balance


Goto teaches that “Mg, like Si, acts to improve the sliding wear resistance” (col.4 ln.54).  "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Thus, in order to improve the sliding wear resistance, it would have been obvious for one of ordinary skilled in the art to combine Goto’s teaching with Hu’s method and arrive at the claimed Mg amount.
Hu’s alloy also has the claimed microstructure of Cr phase, Cu5Zr phase, and Cr3Si phase (Abstract, second paragraph).  Hu also teaches that “the thermal softening resistance of the Cu-0.4%Cr-0.12%Zr-0.01%Si contact wires are significantly higher than those of current Cu-Sn and Cu-Mg contact wires” (Abstract, last paragraph).  Therefore, the claimed feature of “softening resistant” is expected to be present in Hu’s alloy.
Hu does not expressively teach that the phase ratio of Cr phase to Cr3Si phase is under 20.  However, the claimed relation Cr/Cr3Si < 20 is expected to be present in Hu’s product as explained below.
Applicant discloses that “The content of chromium in the copper alloy of the present invention is 0.1% to 1.0%. If the content of chromium is less than this range, Cr and Si are difficult to form Cr3Si or can form a small amount of Cr3Si so that the desired effect cannot be achieved; however, if the content of chromium is greater than this range, chromium will be largely precipitated to form a strengthening phase, so that the chromium will be largely accumulated at the crystal boundary and the plasticity of the material is damaged” [spec.0010]. “The content of silicon in the copper alloy of the present invention is 0.01% to 0.1%. If the content of silicon is less than this range, the Cr3Si phase formed in the copper alloy is not enough to achieve the desired effect; however, if the content of silicon is greater than this range, although sufficient Cr3Si phase can be formed, the precipitation of Cr will be greatly reduced and the overall performance of the alloy will thus be influenced” [0012].  In other words, proper amount of Cr3Si is obtained by using the claimed amount of Cr and Si.
Applicant also discloses that “wherein the casting temperature for the alloying treatment and the covered refining is 1150 °C to 1350 °C; the temperature for the hot extrusion 5Zr phase and the Cr3Si phase are rational in size and more dispersive in distribution, so that various performances of the copper alloy of the present invention are improved” [0025].
Hu teaches casting the melt, heat treatment and cold-drawing. The heat treatment includes solid solution heat treatment at 950 °C for 1 h followed by quenching with water, and aging at 500 °C for 0.5-8 hour [section 2.1 and Table 2.1].
Hu does not expressively teach the melting and casting temperature.  However, one of ordinary skill would expect similar heating/casting present in Hu’s process because Hu similarly melts and casts the material. Therefore, applicant recited effect of “the Cr3Si phase dissolving into the matrix” is expected to be present in Hu’s melting and casting step.
Hu’s subsequent solid solution treatment temperature of 950 °C falls within the current range of 850-1000 °C.
Hu’s water quenching corresponds to the water cooling at 10 -150 °C/s in current invention.
Hu’s drawing rate is expressed as ln(A0/A)=3.8 where A0 and A represent the cross-sectional area of the sample before and after cold drawing  [Table 2.1], corresponding A0/A = 45, falling within the range of drawing rate at 20-60%.
Hu’s aging at 500 °C for 0.5-8 hour overlaps the range of 420-520 °C for 2-4 hours in current invention.
Since Hu teaches overlapping Cr and Si amount and overlapping process, the claimed relation Cr/Cr3Si < 20 is expected to be present in Hu’s product.

Regarding claim 5, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01) Since Hu teaches overlapping structure, composition, and process of making the alloy as stated above, the claimed softening temperature is expected to be present in Hu’s alloy.

Regarding claim 8, Hu teaches that “Elements having solid solution strengthening effect on copper alloy include Sn, Ni, Zn, Ag, Al, Cd.  The content of these elements are low, normally below 1% (mass percent)” [Section 1.2.1].  These elements overlap the claimed 0.01% to 2.5% of any one or more of Co, Zn, Mn, Sn and Nb.  In addition, Goto’s specimen P contains 0.08% of Sn (see above table), falling within the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734